The decision of this court handed down on December 27, 1935 [ante, p. 771], is hereby amended to read as follows: Order in supplementary proceedings confirming the report of a referee appointed to determine the rights and priorities of creditors of the judgment debtor and to report thereon unanimously affirmed, in so far as appealed from, with costs to Peterson against the Westchester Trust Company, and with costs to Lynch, Cahn & Weed against Peterson and Breithack. The assignment by Breithack to Peterson was made prior to the entry of judgment against Breithack in favor of the Westchester Trust Company, and became a lien on the proceeds of the judgment in Breithack’s favor against the city of Yonkers prior to the lien of the judgment against Breithack in favor of the Westchester Trust Company. There was an equitable assignment by Breithack in favor of his counsel for the agreed sum of twenty-five per cent of the recovery, which, with the lien of his attorneys of record of fifteen per cent of the recovery, are liens prior to all judgments against Breithack. (Sonnabend v. Gittins, 235 App. Div. 483; Steinert v. Van Aken, 165 id. 206; Matter of Kaufman, 149 Misc. 287; Klinger v. New York State National Bank, 151 id. 903; Stephens v. Meriden Britannia Co., 160 N. Y. 178.) Present — Lazansky, P. J., Carswell, Tompkins, Davis and Johnston, JJ.